Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
**Note to promote a more compact prosecution and obviate a potential 35 USC 112(b) rejection of claim 1, Applicant may wish to consider amending claim 1 to delete the indefinite term “preferably in the form of an O/W emulsion” (emphasis added). The analysis is for at least claims 5 & 9.

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-17, drawn to a composition comprising (a) at least one microcrystalline cellulose; (b) at least one nonionic surfactant of ester type; (c) at least one surfactant of alkylpolyglycoside type; (d) at least one polysaccharide hydrophilic gelling agent other than the ingredient (a); (e) at least one oil; and (f) water.

Group II, claim(s) 18, drawn to a process comprising applying to the keratin substance the composition according to claim 1.


The species are as follows: 
(A) at least one nonionic surfactant of ester type – Elect at least one (b) at least one nonionic surfactant of ester type for examination from the specification, examples, and claims. If Applicant elects claim 5, Applicant is required to define all moieties;
(B) at least one surfactant of alkylpolyglycoside type- Elect at least one from the specification, examples and claims (e.g. cetearyl glucoside);
-and-
(C) at least one polysaccharide hydrophilic gelling agent other than the ingredient (a)- Elect at least one for examination from the specification, examples and claims (e.g. xanthan gum).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1 & 18.

Groups I & II lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising “(a) at least one microcrystalline cellulose… and (f) water, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kolly-Hernandez (US 2008/0089856). The shared technical feature lacks novelty  in view of  Kolly-Hernandez because Kolly-Hernandez teaches a pulverized hair conditioning product comprising a fluid conditioning composition absorbed onto microcrystalline cellulose (Example 2: [0105]-[0112]). Kolly-Hernandez in Example 2 teaches the conditioning fluid comprises water, mineral oil, and Lamesoft PO 65 [which is a mixture of glyceryl oleate (i.e. nonionic surfactant of ester type) and cocoglucoside (i.e. surfactant of alkylpolyglycoside type); Example 2: [0105]-[0112]]. Kolly-Hernandez teaches the fluid that is absorbed on the solid carrier may be thickened with a gelling agent which includes xanthan gum (i.e. hydrophilic polysaccharide gelling agent; [0013] & [0065]).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/LORI K MATTISON/Examiner, Art Unit 1619        

                                                                                                                                                                                                /NICOLE P BABSON/Primary Examiner, Art Unit 1619